Ceecil R.McDonald
                                          Cause   No. 07-15-00G33-CR
                                                                               mts
                                              Court of Criminal Appeals
                                   p.o.bof 12308
         State of Texas                       Capitol Station
                                               Austin,TX.




                                                                                          26 21

                              Petition For Discretionary Review
assasaBaaasssssssaaaaBaaasBassasaassaasassssassB'aB'sassicasaaaaiisaa


To the Honorable Judges o£ the above l^^^t^tt^^'coiMMV^W1^,
petitioner and will show: (By7a£*fidavit, new appeal counsel' did               •
not ask trial counsel whether he advised his client during P&&4\c nr,,*.,*
                                                                                    FILED IN
                                                                         *Jtm iDFCRIMINAL APPEALS
bargain phase 6£ proceeding.t^w appeal counsel, was made aware of
•ti-h'i-s issuei before ,direct^appeal was..filed. Furthermore, trial          '"*'_' °
counsel did call for mistrial with objection to prosecutor's
                                                                             Muei Acosta, Clerk
intentional misconduct.However,thers was jurror BIAS against
the defendant .The judge should have corrected the BIAS against
the   the defendant before conviction.Therefore,the                judge ABU
his discretion.THE RECORD will clearly showw          defendant was

prejudice.Habeas Corpus issues not raised are usually not allowed
to be raised;•la5fc9r4T-here£pr«jrtriaX.,cpuns]elri and new appeal counsel
was deficient -ift their perforroance.pf/ th$ri,r,, duties.JH^we'ver,

Supreme Court of the United states hasclearly established i,-;
Federal held In Strickland" that the prisoner need only deraonst-
                                                        ':u':&   *<•.,
                                                          HiKB* SV*
rate a reasonable probability that the Vesult~l3fi,1:he-i^ffce#ding^
would have been different.(Sixth Amendment Right to Effective ^^

Assistance of Counsel was violated.Applicant has shown that the

factual or Legal basis for the claims are current.



Wherefore,petitioner PRAY this petition.be granted,



                                           Respectfully Submitted